Citation Nr: 1708462	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected residuals of left medial meniscectomy.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent prior to December 8, 2008, and in excess of zero percent thereafter, for service-connected post-operative scar of the left knee.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.






REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the evaluation of the Veteran's residuals of left knee meniscectomy to 20 percent, effective November 19, 2001.  The Veteran timely appealed that decision.

During the pendency of the appeal, a July 2003 rating decision increased the Veteran's residuals of left knee meniscectomy to 30 percent disabling, effective November 19, 2001; a temporary total evaluation for convalescence was also assigned from March 8, 2002, to April 30, 2002, under 38 C.F.R. § 4.30.  Thereafter, the Veteran's residuals of left knee meniscectomy was reassigned the 30 percent evaluation beginning May 1, 2002.  That July 2003 rating decision additionally granted a separate 10 percent evaluation for left knee DJD, effective November 19, 2001.

The appeal also derives from an October 2004 rating decision which, in pertinent part, denied entitlement to a TDIU; the Veteran timely appealed that decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

The Veteran testified in a hearing before a Decision Review Officer (DRO) in March 2006 at the RO; a transcript of that hearing is associated with the claims file.  He had also requested a hearing before a Veterans Law Judge, but subsequently withdrew that request in an April 2007 correspondence.

Additionally, in a March 2009 rating decision, the Veteran was granted a separate rating for post-surgical scar of his left knee, evaluated as 10 percent disabling from November 22, 2005, to December 7, 2008, and reduced to a noncompensable rating thereafter.  The March 2009 rating decision also proposed to reduce the evaluation of the service-connected residuals of left knee meniscectomy from 30 percent to 10 percent disabling.  The reduction was finalized in a September 2009 rating decision, at which time the Veteran's left knee meniscectomy was reduced to 10 percent disabling, effective December 1, 2009.

This case was initially before the Board in July 2008 when it was remanded for further development.  In a June 2010 decision, the Board determined that the reduction of the Veteran's rating for his residuals of left knee meniscectomy was improper and the 30 percent rating was restored.  Additionally, the Board denied entitlement to increased ratings for the service-connected residuals of left knee meniscectomy and left knee DJD in excess of 30 percent and 10 percent, respectively.  The June 2010 Board decision also remanded the claim of entitlement to an higher initial rating for post-surgical left knee scar for the issuance of a statement of the case (SOC); the claim of entitlement to a TDIU was remanded as it was inextricably intertwined with the initial rating claim.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order that vacated the portion of the June 2010 Board decision which denied increased ratings for residuals of left medial meniscectomy and DJD of the left knee, and remanded the matters for readjudication consistent with the instructions outlined in a March 2011 Joint Motion for Partial Remand by the parties.

Pursuant to the Joint Motion, a May 2011 Board decision remanded the claims of entitlement to increased ratings for residuals of left medial meniscectomy and left knee DJD for further evidentiary development.  In a May 2015 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) continued the denials of increased ratings for residuals of left medial meniscectomy and left knee DJD, as well as entitlement to a TDIU.

Additionally, an SOC was issued in May 2015 as to the claim of entitlement to a higher initial rating for post-operative scar of the left knee.  The Veteran perfected an appeal as to the claim in a July 2015 VA Form 9.  A December 2016 SSOC continued the denial of the post-operative scar claim.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In the July 2015 VA Form 9 referenced above, the Veteran requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  In this VA Form 9, the Veteran also made arguments concerning the overall severity of his service-connected left knee disabilities including his entitlement to a TDIU.  As such, the Board finds that the Veteran has requested a hearing as to all issues currently on appeal.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016); see also Cook v. Snyder, __Vet. App. __, No. 15-0873, 2017 WL 405830 (Vet. App. January 31, 2017) (holding that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings).

As the RO schedules such hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a VLJ.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76.

The case should then be returned to the Board in accordance with applicable procedures, if in order.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

